AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into and effective as of
January 29, 2019, by and between FIRST BUSEY CORPORATION, a Nevada corporation
and a registered bank holding company (the “Company”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (the “Lender”).
RECITALS
A. The Company and the Lender are parties to the Credit Agreement dated as of
November 20, 2015 (as amended from time to time, the “Existing Credit
Agreement”), pursuant to which the Lender made certain loans (the “Existing
Loans”) and other financial accommodations to the Company.
B. The Company has requested the Lender to amend the Existing Credit Agreement
to refinance certain of the Existing Loans, to extend an additional $60,000,000
Term Loan to the Company, and to revise certain terms of the Existing Credit
Agreement, and the Lender has agreed to do so on the terms and conditions set
forth herein.
C. The Lender has agreed to restate the Existing Credit Agreement so that this
Amended and Restated Credit Agreement constitutes for all purposes an amendment
to the Existing Credit Agreement and is not a novation, or new or substitute
agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Existing Credit Agreement is hereby amended and restated as
follows:


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, the receipt and sufficiency of all such
consideration being hereby acknowledged, the parties agree as follows:
AGREEMENT
SECTION 1  DEFINITIONS AND TERMS
1.1 Definitions.  As used in this Agreement, the following terms have the
following meanings:
“Affiliate” shall mean, as to any Person, any (a) director or officer of such
Person, or (b) Person directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such Person.  A Person shall be
deemed to control another Person if the controlling Person directly or
indirectly, either individually or together with (in the case of an individual)
his spouse, lineal descendants and ascendants and brothers or sisters by blood
or adoption or spouses of such descendants, ascendants, brothers and sisters,
owns twenty percent (20%) or more of any class of voting securities of the
controlled Person or possesses, directly or indirectly, the power to direct, or
cause the direction of, the management or policies of the controlled Person,
whether through the ownership of voting securities, through common directors,
trustees or officers, by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” shall mean this Amended and Restated Credit Agreement, as amended,
restated, supplemented, modified or extended from time to time.
“Bank Subsidiary” shall mean Busey Bank, and any Person which is now or
hereafter an “insured depository institution” within the meaning of 12 U.S.C.
Section 1813(c), as amended, and which is now or hereafter “controlled” by the
Company within the meaning of 12 U.S.C. Section 1841(a), as amended.
 “Borrowing Date” shall mean a date on which Company has requested the funding
of Loans under this Agreement, which date must be a Business Day and may not be
later than one Business Day prior to the Termination Date.
“Business Day” shall mean any day (other than a Saturday or Sunday) on which
commercial banks are open for business in Chicago, Illinois and New York, New
York.
“Change of Control” shall mean (a) the acquisition by any Person, or two (2) or
more Persons acting in concert, of the beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting
ownership interests of the Company, or (b) the lease, sale or transfer or other
disposition of all or substantially all of the assets of the Company or any Bank
Subsidiary in one or a series of transactions to any Person, or two (2) or more
Persons acting in concert.  “Change of Control” shall not include, however, any
of the foregoing transactions among Subsidiaries of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute, together with the regulations and published interpretations
thereunder, in each case as in effect from time to time.
“Collateral” shall mean all of the Property granted to the Lender as collateral
under the Related Documents, if any.


“Commitment Fee Percentage” shall mean 0.25%.


“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Net Income plus interest expense plus non-cash expenses minus cash
dividends and distributions paid during such period to (b) interest expense
during such period plus 1/5 of the Revolving Loan Commitment plus scheduled
principal payments on Indebtedness during such period.  The Debt Service
Coverage Ratio shall be calculated on a trailing twelve (12) month basis, and
each of the components of the Debt Service Coverage Ratio shall be as reflected
on the quarterly Parent Company Only Financial Statements for Large Bank Holding
Companies – FR Y-9LP most recently filed by the Company with the appropriate
Regulatory Authorities, if applicable and as such components are available
therein, and if such components are not available therein, as calculated and
reported by the Company.  For the avoidance of doubt, all of the components of
the Debt Service Coverage Ratio shall be determined only with respect to the
Company and on an unconsolidated basis.

--------------------------------------------------------------------------------

“Default” shall mean an event which with the giving of notice or the passage of
time or both would constitute an Event of Default.
“EDGAR” shall mean the Electronic Data Gathering, Analysis and Retrieval system
of the United States Securities and Exchange Commission.
“Employee Plan” shall mean any savings, profit sharing, or retirement plan or
any deferred compensation contract or other plan maintained for employees of the
Company or its Subsidiaries and covered by Title IV of ERISA, including, without
limitation, any “multiemployer plan” as defined in ERISA.
“Environmental Law” shall mean any local, state or federal law or other statute,
law, ordinance, rule, code, regulation, decree or order, presently in effect or
hereafter enacted, promulgated or implemented governing, regulating or imposing
liability or standards of conduct concerning the use, treatment, generation,
storage, disposal, discharge or other handling or release of any Hazardous
Substance.
“Environmental Liability” shall mean all liability arising under, resulting from
or imposed by any Environmental Law and all liability imposed under common law
with respect to the use, treatment, generation, storage, disposal, discharge or
other handling or release of any Hazardous Substance.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, together with the regulations and published
interpretations thereunder, in each case as in effect from time to time.
“Event of Default” shall have the meaning assigned in Section 7.1.
“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereof.
“Fiscal Quarter” shall mean any of the quarterly accounting periods of the
Company, ending on the last day of March, June, September and December of each
calendar year.
“Fiscal Year” shall mean any of the annual accounting periods of the Company
ending on December 31 of each calendar year.
“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board and the
Securities and Exchange Commission acting through appropriate boards or
committees thereof for all periods so as to properly reflect the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries.

--------------------------------------------------------------------------------

“Government Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled through stock or capital
ownership or otherwise, by any of the foregoing and including, without
limitation, each Regulatory Authority.
“Guaranteed Loan Amount” shall mean, as of any date and with respect to each
Bank Subsidiary, 100% of the aggregate principal amount set forth in Columns B
and C of item 11.f. on Schedule RC-N of the quarterly Consolidated Reports of
Condition and Income for A Bank with Domestic Offices Only – Federal Financial
Institution Examination Counsel Form 041 most recently filed by such Bank
Subsidiary with the appropriate Regulatory Authorities.
“Guaranteed OREO Amount” shall mean, as of any date and with respect to each
Bank Subsidiary, 100% of the aggregate principal amount set forth in item 13.b.7
on Schedule RC-M of the quarterly Consolidated Reports of Condition and Income
for A Bank with Domestic Offices Only – Federal Financial Institution
Examination Counsel Form 041 most recently filed by such Bank Subsidiary with
the appropriate Regulatory Authorities.
 “Hazardous Substance” shall mean any pollutant, contaminant, waste, or toxic or
hazardous chemicals, wastes or substances, including, without limitation,
asbestos, urea formaldehyde insulation, petroleum, PCB’s, air pollutants, water
pollutants, and other substances defined as hazardous or toxic in, or subject to
regulation under, the Compre-hensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9061 et seq., Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance Control Act of 1976,
as amended, 15 U.S.C. § 2601 et seq., the Solid Waste Disposal Act, 42 U.S.C.
§ 3251 et seq., the Clean Air Act, 42 U.S.C. § 1857 et seq., the Clean Water
Act, 33 U.S.C. § 1251 et seq., Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11001, et seq., or any other statute, rule, regulation or order
of any Government Authority having jurisdiction over the control of such wastes
or substances, including without limitation the United States Environmental
Protection Agency, the United States Nuclear Regulatory Agency, and any
applicable state department or county department of health or similar entity.
“Holding Company Indebtedness” shall mean all (a) indebtedness of the Company
for borrowed money; (b) indebtedness for the deferred purchase price of property
or services for which the Company is liable, contingently or otherwise, as
obligor, guarantor or otherwise excluding trade payables incurred in the
ordinary course of business; (c) commitments by which the Company assures a
creditor against loss, including, without limitation, contingent reimbursement
obligations with respect to letters of credit; (d) obligations of the Company
which are evidenced by notes, acceptances or other instruments; (e) indebtedness
guaranteed in any manner by the Company, including, without limitation,
guaranties in the form of an agreement to repurchase or reimburse; (f)
obligations under leases which are or should be, in accordance with GAAP,
recorded as capital leases for which obligations the Company is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations the Company assures a creditor against loss; (g) unfunded
obligations of the Company to any Employee Plan; (h) liabilities secured by any
Lien on any Property owned by the Company even though it has not assumed or
otherwise become liable for the payment thereof; and (i) other liabilities or
obligations of the Company which would, in accordance with GAAP, be included on
the liability portion of a balance sheet, including, without limitation, Rate
Management Transactions.

--------------------------------------------------------------------------------

“Indebtedness” shall mean all (a) indebtedness for borrowed money;
(b) indebtedness for the deferred purchase price of property or services for
which the Company or a Subsidiary is liable, contingently or otherwise, as
obligor, guarantor or otherwise excluding trade payables incurred in the
ordinary course of business; (c) commitments by which the Company or a
Subsidiary assures a creditor against loss, including, without limitation,
contingent reimbursement obligations with respect to letters of credit; (d)
obligations which are evidenced by notes, acceptances or other instruments; (e)
indebtedness guaranteed in any manner by the Company or a Subsidiary, including,
without limitation, guaranties in the form of an agreement to repurchase or
reimburse; (f) obligations under leases which are or should be, in accordance
with GAAP, recorded as capital leases for which obligations the Company or a
Subsidiary is liable, contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which obligations the Company assures a creditor
against loss; (g) unfunded obligations of the Company or a Subsidiary to any
Employee Plan; (h) liabilities secured by any Lien on any Property owned by the
Company or any Subsidiary even though it has not assumed or otherwise become
liable for the payment thereof; and (i) other liabilities or obligations of the
Company and its Subsidiaries which would, in accordance with GAAP, be included
on the liability portion of a balance sheet, including, without limitation, Rate
Management Transactions; provided that Indebtedness shall not include any
liabilities incurred by the Company or any Subsidiary in the ordinary course of
business which do not exceed $1,000,000.
“LIBOR Rate” shall mean an annual rate equal to 1.50% plus the greater of (a)
zero percent (0%) and (b) the LIBOR rate quoted by the Lender from Reuters
Screen LIBOR01 Page or any successor thereto which may be designated by Lender
as provided below, which shall be that one-month LIBOR rate in effect two New
York Banking Days prior to the Reprice Date, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent and such
rate to be reset monthly on each Reprice Date.  If the initial advance under the
Note occurs other than on the Reprice Date, the initial one-month LIBOR rate
shall be that one-month LIBOR rate in effect two New York Banking Days prior to
the date of the initial advance, which rate plus the percentage described above
shall be in effect until the next Reprice Date.  The Lender’s internal record of
applicable interest rates (including without limitation Lender’s designation of
any successor interest rate index if the rate index described above shall become
temporarily unavailable or shall cease to exist) shall be determinative in the
absence of manifest error.
 “Lien” shall mean any mortgage, pledge, hypothecation, assignment, collateral
deposit arrangement, encumbrance, lien (statutory or other), deed of trust,
charge, preference, priority, security interest or other security agreement or
preferential arrangement of any kind or nature whatsoever including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction.

--------------------------------------------------------------------------------

“Liquid Assets” shall mean, with respect to the Company (on a non-consolidated
basis), cash, reserves, and U.S. treasury securities or agency securities having
a maturity no longer than one year after the date of issuance and rated at least
AA+ by Standard & Poor’s Ratings Services and Fitch Ratings Inc. and Aa1 by
Moody’s Investors Service, in each case held by the Company or maintained for
the account of the Company at any member bank of the U.S. Federal Reserve
System.


 “Loan Account” shall mean an account on the books of the Lender in which the
Lender will record, pursuant to Section 2.4, the Obligations, payments made upon
the Obligations, and other advances, debits and credits pertaining to the
Obligations or the Collateral.
“Loan Loss Reserves” shall mean, with respect to the Company and each Bank
Subsidiary, the loan loss reserve as determined with respect to the Company and
each Bank Subsidiary and prepared in accordance with GAAP.
 “Loans” shall mean the Revolving Loans, the Term Loan and any term loan under
Section 2.1(h) hereof.
“Material” means having or relating to meaningful consequences, and for purposes
of this Agreement shall be determined reasonably in light of the facts and
circumstances of the matter in question.
“Material Adverse Effect”:  Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding upon which either (i) an enforcement
proceeding shall have been commenced by any creditor upon a judgment or order;
or (ii) there shall be any period of ten (10) consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect) which materially and adversely affects
(a) the business, assets, properties, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries taken as a whole, (b) the facts and information regarding the
Company or any of its Subsidiaries which has been provided to Lender, (c) the
ability of the Company to perform its obligations under this Agreement or any of
the Related Documents, (d) the validity or enforceability of the material
obligations of the Company under this Agreement or any Related Document, or
(e) the rights and remedies of Lender against the Company.
 “Maximum Available Commitment” shall mean an amount, if any, equal to the
excess of the Revolving Loan Commitment minus the outstanding principal amount
of all Revolving Loans.
 “Net Income” or “Net Loss” shall mean, for any period, the net after-tax income
(or net loss) of a Person on a consolidated basis determined in accordance with
GAAP, excluding the after-tax effect of the sum of (a) any net earnings of any
Subsidiary which are unavailable for the payment of dividends, (b) interest in
any net earnings of Persons in which a Person has an ownership interest, other
than Subsidiaries, not actually received, (c) gains or losses resulting from the
sale of investments or other capital assets (other than transactions of any Bank
Subsidiary in the ordinary course of business), and (d) gains on acquisitions
arising from the acquisition method of accounting for business combinations.

--------------------------------------------------------------------------------

“New York Banking Day” shall mean any date (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York.
“Non-Performing Assets” shall mean, at any time, the sum of all Non-Performing
Loans plus OREO minus Guaranteed OREO Amount of each Bank Subsidiary.
“Non-Performing Loans” shall mean, at any time, the aggregate principal amount
(including any capitalized interest) of all nonaccruing loans of each Bank
Subsidiary plus the aggregate principal amount of all loans of each Bank
Subsidiary that are ninety (90) days or more past due and still accruing minus
the Guaranteed Loan Amount of each Bank Subsidiary.
“Notes” shall mean the Revolving Credit Note, the Term Note, and any note(s) or
obligation(s) issued in substitution, replacement, renewal, amendment or
restatement thereof.
“Obligations” shall mean the Revolving Loans, the Term Loans, all mandatory
prepayments, all costs and expenses payable to the Lender hereunder or under the
Related Documents, all liabilities of the Company to the Lender under this
Agreement and the Related Documents, and all other Holding Company Indebtedness
of the Company to the Lender and its Affiliates, whether or not evidenced by
this Agreement or the Related Documents, including, without limitation, all
liabilities under Rate Management Transactions; provided that for the avoidance
of doubt, only liabilities and Holding Company Indebtedness of the Company, and
not any liabilities or Indebtedness of any Subsidiary of the Company, shall be
included as Obligations.
“OREO” shall mean, of any Bank Subsidiary, all real estate other than premises
owned or controlled by such Bank Subsidiary and its consolidated Subsidiaries
and direct and indirect investments of such Bank Subsidiary and Subsidiaries in
real estate ventures, in each case to the extent included in OREO Amount.
“OREO Amount” shall mean, of each Bank Subsidiary as of any date of
determination, 100% of the aggregate principal amount set forth in item 3.g. on
Schedule RC-M of the quarterly Consolidated Reports of Condition and Income for
A Bank with Domestic Offices Only – Federal Financial Institution Examination
Counsel Form 041 most recently filed by such Bank Subsidiary with the
appropriate Regulatory Authorities.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

--------------------------------------------------------------------------------

“Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the equity
interests of any Person or otherwise causing any Person to become a Subsidiary
of the Company, or (c) a merger or consolidation or any other combination with
another Person consummated on or after the date of this Agreement by the Company
or any of its Subsidiaries to the extent that each of the following conditions
shall have been satisfied:
(a)
such transaction is an acquisition of a Person or of assets that are located in
the United States and shall not cause the consolidated assets of the Company to
increase more that an amount equal to 20% of the consolidated assets of the
Company as of the most recent quarter end that is at least 12 months prior to
the date on which such transaction is consummated;

(b)
any such transaction shall be consensual and approved by the board of directors
(or other equivalent governing body) of all the parties to the transaction;

(c)
all of the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be permitted for a bank holding
company or a national banking association;

(d)
immediately before and after giving effect to such transaction, no Default or
Event of Default shall exist;

(e)
after giving effect to such transaction, each of the representations and
warranties in this Agreement and each other Related Document is true and correct
in all material respects (or, in the case of any such representation or warranty
that is qualified as to materiality or Material Adverse Effect, true and correct
in all respects) on the date of the consummation of such transaction (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date);

(f)
the Company shall not, as a result of or in connection with any such
acquisition, assume or incur any Indebtedness, except to the extent any such
assumed or incurred Indebtedness is expressly permitted pursuant to Section 6.2;
and

(g)
the Company shall have furnished to Lender at least thirty (30) days prior to
the consummation of such acquisition (i) pro forma financial statements of the
Company and its Subsidiaries after giving effect to the consummation of such
acquisition as of the most recent quarter for which financial statements have
been delivered to Lender pursuant to Section 5, (ii) a certificate of the
Company demonstrating on a pro forma basis compliance with the covenants set
forth in this Agreement, and (iii) copies of such other agreements, instruments
and other documents as Lender reasonably shall request.

For the avoidance of doubt, the purchase by the Company of TheBANK of
Edwardsville shall constitute a “Permitted Acquisition” hereunder, subject to
the satisfaction of (b) - (g) above.



--------------------------------------------------------------------------------

“Permitted Liens” shall mean: (a) Liens for taxes, assessments, or governmental
charges, carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
Material adverse impact upon the ownership and use of the affected Property; (c)
Liens or deposits in connection with worker’s compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, other than contracts for the payment of
money borrowed, or deposits required by law as a condition to the transaction of
business or other Liens or deposits of a like nature made in the ordinary course
of business; (d) Liens in favor of the Lender pursuant to the Related Documents;
(e) Liens evidenced by conditional sales, purchase money Liens or other title
retention agreements on machinery and equipment (acquired in the ordinary course
of business and otherwise permitted to be acquired hereunder) which are created
at the time of the acquisition of Property solely for the purposes of securing
the Indebtedness incurred to finance the cost of such Property, provided no such
Lien shall extend to any Property other than the Property so acquired and
identifiable proceeds; (f) government deposit security pledges; (g) liens and
pledges made in connection with repurchase agreements entered into by any Bank
Subsidiary; (h) Liens existing on any asset of any Person at the time such
Person is acquired by or is combined with any of the Company’s Subsidiaries,
provided the Lien was not created in contemplation of that event; (i) Liens on
Property required by Regulation W promulgated by the Federal Reserve System; (j)
Liens in the ordinary course of business in favor of any Federal Reserve Bank or
the United States Treasury; (k) Liens in the ordinary course of business in
favor of any Federal Home Loan Bank; (l) Liens incidental to the conduct of
business or ownership of Property of any of the Company’s Subsidiaries which do
not in the aggregate materially detract from the value of the Property of the
Company’s Subsidiaries or materially impair the use thereof in business
operations; (m) Liens incurred or deposits or pledges made in connection with or
to secure the performance of bids, trade contracts and leases, statutory
obligations, indemnity  obligations, performance bonds and other obligations of
a similar nature incurred in the ordinary course of business; (n) Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 7.1(f); (o) Liens arising by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depository
institution; (p) Liens securing Rate Management Transactions which are permitted
under this Agreement; (q) Liens in favor of Commerce Bank on certain assets of
TheBANK of Edwardsville to secure a federal funds line of credit in an amount
not to exceed $95,000,000 and (r) Liens arising in the ordinary course of the
business of banking consistent with past practice .


“Person” shall mean an individual, partnership, corporation, limited liability
company, partnership, firm, enterprise, business trust, joint stock company,
trust, unincorporated association, joint venture, Government Authority or other
entity of whatever nature.
“Prime Rate” shall mean a rate per annum equal to the prime rate of interest
announced from time to time by the Lender or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.
“Property” shall mean any interest of any Person of any kind in property or
assets, whether real, personal, mixed, tangible or intangible, wherever located,
and whether now owned or subsequently acquired or arising and in the products,
proceeds, additions and accessions thereof or thereto.

--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Company and
the Lender or any of its Affiliates which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
“Regulation” shall mean any federal, state or international law, governmental or
quasi-governmental rule, regulation, policy, guideline or directive (including
but not limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act
and enactments, issuances or similar pronouncements by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to the Lender.
“Regulatory Authority” shall mean any state, federal or other authority, agency
or instrumentality, including, without limitation, the FDIC, the Federal Reserve
Board and the Office of the Comptroller of the Currency, responsible for the
examination and oversight of the Company and each Bank Subsidiary.
“Related Documents” shall mean the Revolving Credit Note, the Term Note, and all
other instruments, agreements, certificates, and other documents executed by or
on behalf of the Company, any Subsidiary or any guarantor in connection with any
of the Obligations or the transactions contemplated under this Agreement, all as
amended, restated, supplemented, modified or extended from time to time.
“Reprice Date” shall mean the first day of each month.
“Requirements of Law” shall mean as to any matter or Person, the Certificate or
Articles of Incorporation and Bylaws or other organizational or governing
documents of such Person, and any law (including, without limitation, any
Environmental Law), ordinance, treaty, rule, regulation, order, decree,
determination or other requirement having the force of law relating to such
matter or Person and, where applicable, any interpretation thereof by any
Government Authority.
“Restricted Payments” shall mean (a) dividends or other distributions by the
Company or any Subsidiary based upon the equity interests of the Company or any
Subsidiary (except (i) dividends payable to the Company or any Subsidiary by any
Subsidiary and (ii) dividends payable solely in equity interests of the
Company), and (b) any other distribution by the Company in respect of the equity
interests of  the Company, whether now or hereafter outstanding, either directly
or indirectly, whether in cash or property or otherwise.
“Revolving Credit Note” shall mean the promissory note from the Company to the
Lender in the form of Exhibit A evidencing the Revolving Loans, as amended,
restated, supplemented, modified, extended or restated from time to time.



--------------------------------------------------------------------------------

“Revolving Loan Commitment” shall mean an aggregate principal amount not to
exceed $20,000,000.


“Revolving Loans” shall mean the loans to the Company pursuant to Section 2.1 of
this Agreement and evidenced by the Revolving Credit Note.


“Subsidiary” shall mean as to any Person, a Bank Subsidiary, a corporation,
limited liability company, partnership, association, joint venture or other
entity of which shares of stock, membership interests or other voting interests
having voting power (other than stock having such power only by reason of the
happening of a contingency that has not occurred) sufficient to elect a majority
of the board of directors or other managers of such entity are at the time
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.
“Tangible Primary Capital” shall mean total common stockholders’ equity, plus
Loan Loss Reserves minus intangible assets.
“Term Loan” shall mean the term loan to the Company pursuant to Section 2.2 of
this Agreement and evidenced by the Term Note.


“Term Loan Fee Percentage” shall mean 0.10%.


“Term Note” shall mean the promissory note from the Company to the Lender in the
form of Exhibit B evidencing the Term Loan, as amended, restated, supplemented,
modified, extended or restated from time to time.


“Termination Date” shall mean (i) with respect to the Revolving Loans, April 30,
2019, and, with respect to the portion of a Revolving Loan that is converted
into a term loan pursuant to Section 2.1(h) hereof, the maturity date for such
converted portion determined pursuant to Section 2.1(h) hereof, and (ii) with
respect to the Term Loan, November 30, 2023 or, in any case, such earlier date
on which the Obligations shall terminate as provided in this Agreement.


 “Total Risk-Based Capital Ratio” shall mean the Total Risk-Based Capital Ratio
determined in accordance with the rules and regulations of the appropriate
Regulatory Authority as from time to time in effect, and any successor or other
regulation or official interpretation of said Regulatory Authority relating
thereto.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect and codified in the State of Illinois; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of Lender’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Illinois, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction solely for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

--------------------------------------------------------------------------------

1.2 Accounting and Financial Determinations.
(a) To the extent applicable and except as otherwise specified in this
Agreement, where the character or amount of any asset or liability or item of
income or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Agreement, such determination or
calculation shall be made on a consolidated basis so as to include Company and
each Subsidiary in each such calculation and shall be made in accordance with
GAAP; provided, however, that if any change in GAAP from those applied in the
preparation of the financial statements referred to in Section 5.3 is occasioned
by the promulgation of rules, regulations, pronouncements and opinions by or
required by the Financial Accounting Standards Board or the Securities and
Exchange Commission (or its boards or committees or successors thereto or
agencies with similar functions), the effective date of which change is after
the date hereof, and such change results in a change in the method of
calculation of financial covenants, standards or terms found in Section 5.10,
the parties hereto agree to enter into good faith negotiations in order to amend
such provisions so as to reflect such changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such changes as if such changes had not been made; and provided, further,
that until such time as the parties hereto agree upon such amendments, such
financial covenants, standards and terms shall be construed and calculated as
though no change had taken place.
(b) All regulatory determinations and calculations made in connection with the
determination of the status of the Company and any Bank Subsidiary as well
capitalized under Section 5.10 hereof, shall be made in accordance with the
laws, rules, regulations and interpretations thereof by the Government Authority
charged with interpretations thereof, as in effect on the date of such
determination or calculation, as the case may be.
(c) When used herein, the term “financial statement” shall include balance
sheets, statements of income, statements of stockholders’ equity, statements of
cash flows and the notes and schedules thereto, and each reference herein to a
balance sheet or other financial statement of the Company shall be to a
statement prepared on a consolidated basis, unless otherwise specified.
1.3 Interpretation.  The words “hereof,” “herein” and “hereunder” and words of a
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section, Schedule
and Exhibit references contained in this Agreement are references to sections,
schedules and exhibits in or to this Agreement unless otherwise specified.  Any
reference in any Section or definition to any clause is, unless otherwise
specified, to such clause of such Section or definition.
1.4 Other Terms.  Except as otherwise specifically provided, each accounting
term used herein shall have the meaning given to it under GAAP, and all other
terms contained in this Agreement (and which are not otherwise specifically
defined herein) shall have the meanings provided in the UCC to the extent the
same are used or defined therein unless the context otherwise requires.  Terms
defined in other Sections of this Agreement shall have the meanings set forth
therein.

--------------------------------------------------------------------------------

SECTION 2  AMOUNTS AND TERMS OF OBLIGATIONS
2.1 Revolving Loans.
(a) Prior to the Termination Date, and so long as no Default has occurred and is
continuing, the Lender agrees, on the terms and conditions set forth in this
Agreement to extend to the Company Revolving Loans from time to time in amounts
not to exceed in the aggregate at any one time outstanding the Revolving Loan
Commitment.  Subject to the terms of this Agreement, the Company may borrow,
repay (in whole or in part) and reborrow the Revolving Loans prior to the
Termination Date for Revolving Loans.  The Revolving Loans made by the Lender
shall be evidenced by the Revolving Credit Note.
(b) Prior to an Event of Default, and except as otherwise provided herein, each
Revolving Loan shall bear interest on the unpaid principal balance before
maturity (whether upon demand, acceleration, default or otherwise) at the rate
per annum equal to the LIBOR Rate. Interest shall be computed daily based on the
actual number of days elapsed and a year of 360 days.
(c) From the date of the first Revolving Loan and until all Revolving Loans are
paid in full, the Company shall pay to the Lender all accrued and unpaid
interest on each Revolving Loan on the first Business Day of each month.  The
Lender may debit to the Company’s Loan Account all unpaid and accrued interest
on the Revolving Loans when due without prior notice to or consent of the
Company.
  (d) Notwithstanding anything to the contrary herein, all outstanding unpaid
principal and accrued interest on the Revolving Loans shall be due and payable
to the Lender on the Termination Date for the Revolving Loans.
(e) The Company may obtain Revolving Loans by submitting a request in writing,
including but not limited to submissions via facsimile, emails and/or documents
in electronic format.  Such request shall be received by the Lender by 2:00 p.m.
(New York time) two (2) New York Banking Days before the Borrowing Date and
shall specify (i) a Borrowing Date, and (ii) the amount of the Revolving Loan
requested.  Each Revolving Loan shall accrue interest at the LIBOR Rate.  Once
submitted, no request for Revolving Loans shall be modified, altered or amended
without the prior written consent of the Lender.  Each Revolving Loan shall be
in the principal amount of the lesser of (i) $100,000 or a multiple thereof, or
(ii) the Maximum Available Commitment.  Upon fulfillment of the conditions
specified in Section 4 hereof, the Lender shall promptly deposit the amount of
such Revolving Loan in the operating account of the Company maintained with the
Lender.
 (g) The Company may, upon 10 calendar days’ prior written notice to the Lender,
permanently reduce or terminate the aggregate amount of the Revolving Loan
Commitment; provided, that, no such reduction or termination shall reduce the
aggregate amount of the Revolving Loan Commitment to an amount less than the
aggregate unpaid principal balance of the Revolving Credit Note on the effective
date of such reduction.  Each reduction in the Revolving Loan Commitment shall
be in a minimum amount of $1,000,000 and in integral multiples of $1,000,000
above such minimum.



--------------------------------------------------------------------------------

(h) Provided that (i) no Default or Event of Default has occurred and is
continuing as of the date of the written notice contemplated below, (ii) no
Default or Event of Default would exist immediately after the effectiveness of
the conversion option contemplated below and (iii) the outstanding principal
amount of the Revolving Loans exceed $10,000,000 as of the date of the written
notice contemplated below, the Company may elect (by written notice delivered to
Lender at least three (3) Business Days prior to the Termination Date), subject
to Lender’s approval (which shall not be unreasonably withheld or delayed) after
Lender receives the Company’s written notice, to convert the then outstanding
principal amount of the Revolving Loans (or such portion of the outstanding
principal amount of the Revolving Loans elected by the Company in the foregoing
written notice, in all cases, in an amount not less than $10,000,000 or integral
multiples of $1,000,000 in excess thereof) to a term loan subject to the
following: (A) such term loan shall mature and all outstanding amounts relating
to such term loan shall become due and payable no later than two (2) years after
the Termination Date; (B) all interest and installment payments of principal
(assuming for amortization purposes only, a five year straight-line amortization
with equal quarterly payments of principal) on such term loan shall be paid
quarterly; (C) the Revolving Loan Commitment shall be permanently reduced by the
principal amount converted, and (D) the Company shall deliver to, or for the
benefit of, Lender, in substance and form satisfactory to Lender, all
agreements, instruments, certificates, affidavits, schedules, resolutions,
opinions, notes, and/or other documents as may be requested by Lender in its
sole discretion.
2.2 Term Loan.
(a) On the date hereof, the Lender agrees to extend to the Company the Term Loan
in an aggregate principal amount of $60,000,000.  The Term Loan shall be subject
to all of the terms and conditions set forth in this Agreement.  The Term Loan
made by the Lender shall be evidenced by the Term Note.
(b) Prior to an Event of Default, and except as otherwise provided herein, the
Term Loan shall bear interest on the unpaid principal balance before maturity
(whether upon demand, acceleration, default or otherwise) at the rate per annum
equal to the LIBOR Rate. Interest shall be computed daily based on the actual
number of days elapsed and a year of 360 days.
(c) The Company shall pay to the Lender all accrued and unpaid interest on the
Term Loan on the first Business Day of each month.  The Lender may debit to the
Company’s Loan Account all unpaid and accrued interest on the Term Loan when due
without prior notice to or consent of the Company.  The Company shall pay
principal outstanding under the Term Note in equal monthly installments of
$500,000 each payable commencing on the first Business Day of the month after
the funding of the Term Loan and on the first day of each month thereafter. 
Amounts paid or prepaid on the Term Loan may not be reborrowed.
(d) Notwithstanding anything to the contrary herein, all outstanding unpaid
principal and accrued interest on the Term Loan shall be due and payable to the
Lender on the Termination Date for the Term Loan.

--------------------------------------------------------------------------------

2.3 Interest After Default.  After an Event of Default, each of the Obligations
shall bear interest at the rate of three percent (3%) per annum in excess of the
applicable rates set forth in this Agreement.  In no event shall the interest
rate under the Note exceed the highest rate permitted by law.
2.4 Loan Account.  The Lender will enter as a debit to the Loan Account the
aggregate principal amount of each Obligation as disbursed or issued from time
to time.  The Lender shall also record in the Loan Account, in accordance with
the Lender’s customary accounting practices, all accrued interest and all other
charges, expenses and other items properly chargeable to the Company hereunder
or under the Related Documents, all payments made by the Company with respect to
the Obligations, and all other debits and credits.  Not more frequently than
once each month, the Lender shall render a statement of account of the Loan
Account (including a statement of the outstanding principal balance of the
Loans, accrued and unpaid interest on the Loans, accrued fees and expenses and
the applicable interest rate for each Loan) which statement shall be considered
correct and accepted by the Company and conclusively binding upon the Company
absent manifest error, unless the Company notifies the Lender to the contrary
within 60 days the Company’s receipt of such statement; provided, however, that
the Lender is entitled to adjust the Company’s Loan Account for any manifest
errors and Company may notify Lender that any such adjusted statement is not
correct and/or is not accepted within 60 days of the Company’s receipt of such
adjusted statement.
2.5 Payments.  Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, such payment may be made on the next
succeeding Business Day in good funds, and such extension of time shall in such
case be included in the computation of payment of interest on the Notes.  The
Lender may debit to the depository accounts maintained by the Company with the
Lender all payments on the Obligations when due without prior notice to or
consent of the Company.
2.6 Prepayments.
(a) Optional Prepayments.  Subject only to the payment of any amounts required
by Sections 2.7 and 2.8 hereof, the Company may, at its option and at any time,
prepay the Revolving Loans and the Term Loan in whole or in part without premium
or penalty.  Prepayments of the Term Loan shall be applied as directed by the
Company, and in the absence of any such designation, shall be applied to
principal payments in inverse order of maturity.
(b) Mandatory Prepayment.  At any time that the aggregate principal amount of
Revolving Loans outstanding hereunder exceeds the Revolving Loan Commitment, the
Company shall immediately pay the amount of such excess in immediately available
funds, together with interest accrued on the amount of such payment.

--------------------------------------------------------------------------------

2.7 General Provisions Applicable to Loans. In the event the Lender shall incur
any loss, cost, expense or premium (including, without limitation, any loss of
profit or loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired or contracted to be acquired by
the Lender to fund or maintain Loans based on the LIBOR Rate or the relending or
reinvesting of such deposits or other funds or amounts paid or prepaid to the
Lender), as a result of any failure by the Company to create, borrow, repay,
continue or effect by conversion any Loans which bear interest by reference to
the LIBOR Rate on any date other than the date required by this Agreement or
specified in a notice or loan request given by Company pursuant to this
Agreement; then upon the demand of the Lender, the Company shall pay to the
Lender such amount as will reimburse the Lender for such loss, cost, expense or
premium.  If the Lender requests such a reimbursement it shall provide the
Company with a certificate setting forth the computation of the loss, cost or
expense giving rise to the request for reimbursement in reasonable detail and
such certificate shall be deemed prima facie correct.
2.8 Effect of Regulatory Change; LIBOR Unavailable.
(a) If there shall occur any adoption or implementation of, or change to, any
Regulation, or interpretation or administration thereof, which shall have the
effect of imposing on the Lender (or the Lender’s holding company) any increase
or expansion of or any new:  tax (excluding taxes on its overall income and
franchise taxes), charge, fee, assessment or deduction of any kind whatsoever,
or reserve, capital adequacy, special deposits or similar requirements against
credit extended by, assets of, or deposits with or for the account of the Lender
or other conditions affecting the extensions of credit under this Agreement;
then the Company shall pay to the Lender such additional amount as the Lender
deems necessary to compensate the Lender for any increased cost to the Lender
attributable to the extension(s) of credit under this Agreement and/or for any
reduction in the rate of return on the Lender’s capital and/or the Lender’s
revenue attributable to such extension(s) of credit.  The Lender’s determination
of the additional amount(s) due under this paragraph shall be binding in the
absence of manifest error, and such amount(s) shall be payable within 30 days of
demand and, if recurring, as otherwise billed by the Lender.
(b) If the Lender determines (which determination shall be conclusive absent
manifest error) that (i) the interest rate applicable to advances hereunder is
not ascertainable or does not adequately and fairly reflect the cost of making
or maintaining such advances and such circumstances are unlikely to be
temporary, (ii) ICE Benchmark Administration (or any Person that takes over the
administration of such rate) discontinues its administration and publication of
interest settlement rates for deposits in U.S. Dollars, or (iii) the supervisor
for the administrator of such interest settlement rate or a Government Authority
having jurisdiction over Lender has made a public statement identifying a
specific date after which such interest settlement rate shall no longer be used
for determining interest rates for loans, then Lender and the Company shall seek
to jointly agree upon an alternate rate of interest to the one-month LIBOR rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for comparable bank-originated commercial loans
in the United States at such time, and, if necessary, Lender and the Company
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable.  Such alternate rate shall be adjusted for any reserve requirement
and any subsequent costs arising from a change in government regulation.  Until
an alternate rate of interest shall be determined in accordance with this
Section 2.8(b), interest on each advance hereunder shall accrue at the Prime
Rate.  If the alternate rate of interest determined pursuant to this Section
2.8(b) shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.



--------------------------------------------------------------------------------

2.9 No Obligation to Extend or Forbear.  The Company acknowledges and agrees
that the Lender:  (a) upon execution hereof, has no duty or obligation of any
kind to, and has made no representations of any kind or nature that the Lender
will, extend credit or any other kind of financial accommodations to the Company
after the Termination Date, or forbear at any time from the exercise of any of
its rights or remedies under this Agreement, the Related Documents and
applicable law; and (b) may at any time, in its sole and absolute discretion,
exercise whatever rights and remedies the Lender may have under this Agreement,
the Related Documents and applicable law.  All Obligations shall be due in full
on the Termination Date without further notice or demand.
SECTION 3  REPRESENTATIONS AND WARRANTIES
In order to induce the Lender to enter into this Agreement and make and incur
the Obligations as herein provided, the Company hereby represents and warrants
to the Lender as follows:
3.1 Organization, Qualification and Subsidiaries.  The Company is lawfully
existing and in good standing as a Nevada corporation and as a registered bank
holding company under the Bank Holding Company Act of 1956.  The Company and
each Subsidiary are lawfully existing and in good standing under the laws of
their respective jurisdiction of incorporation or organization, and are duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a Material adverse impact on the consolidated
assets or condition of the Company.  The Company has the corporate power and
authority and all necessary licenses, permits and franchises to borrow
hereunder, and to own its assets and conduct its business as presently
conducted.  All of the issued and outstanding capital stock of the Company and
each of its Subsidiaries has been validly issued and is fully paid and
non‑assessable.  Except as set forth on Schedule 3.1 attached hereto, as of the
date hereof, (a) the Company has no Subsidiaries; and (b) the Company does not
own, directly or indirectly, more than 5% or $1,000,000, whichever is greater,
of the total outstanding shares of any class of capital stock of any other
Person.
3.2 Financial Statements.  The Company’s year-end audited financial statements
for December 31, 2017, audited by RSM US LLP, were prepared in accordance with
GAAP consistently applied throughout the applicable period, excepting any change
in accounting methodology and/or business combination reporting resulting from
the adoption of new accounting guidance, and present fairly the financial
condition of the Company as of such date and the results of its operations and
cash flows for the period then ended.  The balance sheets and footnotes thereto
show all known Material liabilities, direct or contingent, of the Company and
its Subsidiaries as of the respective dates thereof in accordance with GAAP. 
There has been no Material Adverse Effect since December 31, 2017.  The
Company’s Fiscal Year begins on January 1.

--------------------------------------------------------------------------------

3.3 Authorization.  The making, execution, delivery and performance of this
Agreement and the Related Documents by the Company have each been duly
authorized by all necessary corporate action.  The valid execution, delivery and
performance of this Agreement, the Related Documents and the transactions
contemplated hereby and thereby, are not and will not be subject to any
approval, consent or authorization of any Government Authority.  This Agreement
and the Related Documents are the valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except to the extent enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws from time to time in
effect which affect creditors’ rights generally; (b) legal and equitable
limitations on the availability of injunctive relief, specific performance, and
other equitable remedies, and (c) general principles of equity and applicable
laws or court decisions limiting the enforceability of particular provisions.
3.4 Absence of Conflicting Obligations.  The making, execution, delivery and
performance of this Agreement and the Related Documents, and compliance with
their respective terms, do not violate or constitute a default, breach or
violation under  any Requirements of Law or  any covenant, indenture, deed,
lease, contract, agreement, mortgage, deed of trust, note or instrument to which
the Company or any of its Subsidiaries is a party or by which it is bound.
3.5 Taxes.  The Company has, and its Subsidiaries have, filed all federal,
state, foreign and local tax returns which were required to be filed, except
those returns for which the due date has been validly extended.  The Company
has, and its Subsidiaries have, paid or made provisions for the payment of all
taxes, assessments, fees and other governmental charges owed, and no Material
tax deficiencies have been proposed, threatened or assessed against the Company
or its Subsidiaries.  The federal income tax liability of the Company and its
Subsidiaries has been paid for all taxable years up to and including the taxable
year ended December 31, 2017, and there is no pending or, to the best of the
Company’s knowledge, threatened Material tax controversy or dispute as of the
date hereof.
3.6 Absence of Litigation.  There is no pending or, to the knowledge of the
Company, threatened litigation or administrative proceeding at law or in equity
which would, if adversely determined, result in a Material Adverse Effect, and,
to the best of the Company’s knowledge after diligent inquiry, there are no
presently existing facts or circumstances likely to give rise to any such
litigation or administrative proceeding.
3.7 Accuracy of Information.  As of the date of this Agreement, all
certificates, written statements or reports given or made by the Company to the
Lender in connection with or pursuant to this Agreement and the Related
Documents were accurate, true and complete in all Material respects when given,
continue to be accurate, true and complete as of the date hereof, and do not
contain any untrue statement or omission of a Material fact necessary to make
the statements herein or therein not misleading; provided that with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
3.8 Ownership of Property.  The Company and each of its Subsidiaries has good
and marketable title to all of its Material Property, including, without
limitation, the Property reflected in the Company's balance sheets most recently
delivered to or received by the Lender.  There are no Material Liens of any
nature on any of the Property except Permitted Liens.  All Property useful or
necessary in the Company’s and its Subsidiaries’ business, whether leased or
owned, is in adequate condition and, to the best of the Company’s knowledge
conforms to all applicable Requirements of Law.  The Company and each Subsidiary
owns (or is licensed to use) and possesses all such patents, trademarks, trade
names, service marks, copyrights and rights with respect to the foregoing as are
reasonably necessary for the conduct of the business(es) of the Company and such
Subsidiaries as now conducted and proposed to be conducted without, individually
or in the aggregate, any infringement upon rights of other Persons.

--------------------------------------------------------------------------------

3.9 Federal Reserve Regulations.  The Company and its Subsidiaries will not,
directly or indirectly use any proceeds of the Obligations to: (a) purchase or
carry any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 C.F.R. 221, as amended); (b) extend
credit to other Persons for any such purpose or refund Indebtedness originally
incurred for any such purpose, except in compliance with all Requirements of
Law; or (c) otherwise take or permit any action which would involve a violation
of Section 7 of the Securities Exchange Act of 1934, as amended, or any
regulation of the Board of Governors of the Federal Reserve System.
3.10 ERISA.  The Company and each of its Subsidiaries and anyone under common
control with the Company under Section 4001(b) of ERISA is in compliance in all
Material respects with the applicable provisions of ERISA and, except where any
such occurrence would not cause a Material Adverse Effect: (a) no “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975 of the Code has
occurred; (b) no “reportable event” as defined in Section 4043 of ERISA has
occurred; (c) no “accumulated funding deficiency” as defined in Section 302 of
ERISA (whether or not waived) has occurred; (d) there are no unfunded vested
liabilities of any Employee Plan administered by the Company or its
Subsidiaries; and (e) the Company and its Subsidiaries or the plan sponsor has
timely filed all returns and reports required to be filed for each Employee
Plan.
3.11 Not an Investment Company.  The Company is not (a) an “investment company”
or a company “controlled by an investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (b) a “holding company” or a
“subsidiary” of a “holding company” or an “affiliate” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 2005.
3.12 No Defaults.  Neither the Company nor any Subsidiary is in default under or
in violation of (a) any Requirements of Law, (b) any covenant, indenture, deed,
lease, agreement, mortgage, deed of trust, note or other instrument to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
is bound, or to which any of its Property is subject, or (c) any Indebtedness;
or if any default or violation under Sections 3.14(a), (b) or (c) exists, the
failure to cure such default or violation would not result in a Material Adverse
Effect.
3.13 Environmental Laws.  The business of the Company and each of its
Subsidiaries has been operated in all Material respects in compliance with all
Environmental Laws and neither the Company nor any Subsidiary is subject to any
known Environmental Liability relating to the conduct of its business or the
ownership of its Property and no facts or circumstances are known to exist which
could give rise to such Environmental Liabilities, except for such Environmental
Liabilities that in the aggregate would not cause a Material Adverse Effect.  No
notice has been served on the Company or any Subsidiary claiming any violation
of Environmental Laws, asserting Environmental Liability or demanding payment or
contribution for Environmental Liability or violation of Environmental Laws
which would cause a Material Adverse Effect.

--------------------------------------------------------------------------------

3.14 Labor Matters.  There are no labor disputes between the Company or any
Subsidiary, and any of its employees which individually or in the aggregate, if
resolved in a manner adverse to the Company or a Subsidiary, would result in a
Material Adverse Effect.
3.15 Restricted Payments.  Other than declared dividends and distributions
consistent with the Company’s past practices and Restricted Payments permitted
by Section 6.4 hereof, the Company has not, since the date of the most recent
financial statements referred to in Section 3.2 and as of the date hereof, made
any Restricted Payments.
3.16 Solvency.  The Company is not “insolvent,” nor will the Company’s
incurrence of loans, direct or contingent, to repay the Obligations render the
Company “insolvent.”  For purposes of this Section 3.16, a corporation is
“insolvent” if (a) the “present fair salable value” (as defined below) of its
assets is less than the amount that will be required to pay its probable
liability on its existing debts and other liabilities (including contingent
liabilities) as they become absolute and matured; (b) its property constitutes
unreasonably small capital for it to carry out its business as now conducted and
as proposed to be conducted including its capital needs; (c) it intends to, or
believes that it will, incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by it
and amounts to be payable on or in respect of debt of it), or the cash available
to it after taking into account all of its other anticipated uses of the cash is
anticipated to be insufficient to pay all such amounts on or in respect of its
debt when such amounts are required to be paid; or (d) it believes that final
judgments against it in actions for money damages will be rendered at a time
when, or in an amount such that, it will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered), or the cash
available to it after taking into account all other anticipated uses of its
cash, is anticipated to be insufficient to pay all such judgments promptly in
accordance with their terms.  For purposes of this Section 3.16, the following
terms have the following meanings:  (i) the term “debts” includes any legal
liability, whether matured or unmatured, liquidated, absolute, fixed or
contingent, (ii) the term “present fair salable value” of assets means the
amount which may be realized, within a reasonable time, either through
collection or sale of such assets at their regular market value and (iii) the
term “regular market value” means the amount which a capable and diligent
businessman could obtain for the property in question within a reasonable time
from an interested buyer who is willing to purchase under ordinary conditions.
3.17 Bank Holding Company.  The Company has complied in all Material respects
with all federal, state and local laws pertaining to bank holding companies,
including without limitation the Bank Holding Company Act of 1956, as amended.
3.18 FDIC Insurance.  The deposits held by each Bank Subsidiary of the Company
are insured by the FDIC to the maximum extent permitted by applicable federal
law, provided that any Bank Subsidiary may, after the date of this Agreement,
opt out of the FDIC Transaction Account Guarantee Program, and no event, act or
omission has occurred which would adversely affect the status of any Bank
Subsidiary as an FDIC-insured bank.

--------------------------------------------------------------------------------

3.19 Investigations.  Neither the Company nor any Bank Subsidiary is (a) under
investigation by any Regulatory Authority or any other Government Authority
which could reasonably be expected to cause a Material Adverse Effect, or (b) is
operating under any Material formal or informal restrictions or understandings
imposed by or agreed to in connection with any Regulatory Authority or any other
Government Authority.
SECTION 4  CONDITIONS PRECEDENT TO OBLIGATIONS
4.1 Initial Obligations.  In addition to the terms and conditions otherwise
contained herein, the obligation of the Lender to make any Loan or incur any
Obligation is conditioned on the Lender receiving, prior to or on the date of
the Lender’s first extension of credit, each of the following items in form,
detail and content reasonably satisfactory to the Lender and its counsel:
(a) the executed Revolving Credit Note and Term Note;
(b) a certificate of the secretary or an assistant secretary of the Company, and
each of its Subsidiaries certifying (i) an attached complete and correct copy of
its bylaws; (ii) an attached complete and correct copy of resolutions duly
adopted by its board of directors which have not been amended since their
adoption and remain in full force and effect, authorizing the execution,
delivery and performance of this Agreement and the Related Documents to which it
is a party; (iii) that its articles of incorporation or charter have not been
amended since the date of the last date of amendment thereto indicated on the
certificate of the secretary of state; and (iv) as to the incumbency and
specimen signature of each officer executing this Agreement and all other
Related Documents to which it is a party, and including a cer-tification by
another officer as to the incumbency and signature of the secretary or assistant
secretary executing the certificate;
(c) the opinion of internal counsel for the Company in form and substance
reasonably satisfactory to the Lender and its counsel;
(d) certificates of status or good standing for the Company issued by the Office
of the Secretary of State of incorporation or organization and the respective
state, if any, in which the Company's principal place of business is located,
and certified copies of the Articles of Incorporation for the Company, all
issued by the Office of the Secretary of State of incorporation within thirty
(30) days of the date hereof; and
(e) there shall not exist any Default or Event of Default.
4.2 Subsequent Obligations.  In addition to the terms and conditions otherwise
contained herein, the obligation of the Lender to make or incur subsequent
Obligations is subject to the satisfaction, on the date of making or incurring
each such Obligation, of the following conditions:
(a) All of representations and warranties of the Company contained in this
Agreement and the Related Documents shall be true and accurate in all Material
respects as if made on such date, except to the extent that, such
representations and warranties that specifically relate to an earlier date, in
which case they shall be true and accurate in all Material respects as of such
earlier date, and except that the representations and warranties contained in
Section 3.2 shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 5.3;

--------------------------------------------------------------------------------

(b) There shall not exist on such date any Default and no Default shall occur as
the result of the making or incurring of such Obligation;
(c) The aggregate principal amount of all Revolving Loans outstanding together
with the amount of any Revolving Loan requested shall not exceed the Revolving
Loan Commitment; and
(d) Each of the Related Documents shall remain in full force and effect.
SECTION 5  AFFIRMATIVE COVENANTS
The Company covenants and agrees to and for the benefit of the Lender, that,
from and after the date of this Agreement and until the Termination Date and
until the entire amount of all Obligations to the Lender are paid in full, it
shall and, with the exception of Sections 5.8, 5.9 and 5.12, shall cause each
Subsidiary to:
5.1 Corporate Existence; Compliance With Laws; Maintenance of Business; Taxes. 
(a) Maintain its corporate existence, licenses, permits, rights and franchises,
except where the failure to do so would not be expected to have a Material
Adverse Effect; (b) comply in all Material respects with all Requirements of
Law; (c) conduct its business substantially as now conducted and proposed to be
conducted; (d) pay before the same become delinquent and before penalties accrue
thereon, all taxes, assessments and other government charges against it and its
Property, and all other liabilities except to the extent and so long as the same
are being contested in good faith by appropriate proceedings, with adequate
reserves having been provided, except where the failure to do so would not be
expected to have a Material Adverse Effect.
5.2 Maintenance of Property; Insurance.
(a) Keep all Property Material to its business, useful and necessary in its
business, whether leased or owned, in adequate condition.
(b) Maintain with good, reputable and financially sound insurance underwriters
insurance of such nature and in such amounts as is customarily maintained by
companies engaged in the same or similar business and such other insurance as
may be required by law or as may be reasonably required in writing by the
Lender, including without limitation insurance coverage by the FDIC with respect
to the Bank Subsidiaries.  Upon the Lender’s request, the Company shall furnish
copies of all such insurance policies or a certificate evidencing that the
Company has complied with the requirements of this paragraph on the date hereof
and on each renewal date of such policies.

--------------------------------------------------------------------------------

5.3 Financial Statements; Notices.  Maintain an adequate system of accounting in
accordance with sound accounting practice, and furnish to the Lender such
information respecting the business, assets and financial condition of the
Company and its Subsidiaries as the Lender may reasonably request and, without
request, furnish to the Lender:
(a) as soon as available, and in any event within forty five (45) days after the
end of each Fiscal Quarter, financial statements including the balance sheet for
the Company and its Subsidiaries as of the end of each such Fiscal Quarter and
statements of income, changes in shareholders’ equity and cash flows of the
Company and its Subsidiaries for each such Fiscal Quarter and for that part of
the Fiscal Year ending with such Fiscal Quarter, setting forth in each case, in
comparative form, figures for the corresponding periods in the preceding Fiscal
Year certified as true, correct and complete, subject to review and normal
year‑end adjustments, by the chief financial officer of the Company.  The Lender
agrees that posting to EDGAR of the Form 10-Q for the Company for each Fiscal
Quarter will meet all financial statement delivery requirements of this Section
5.3(a);
(b) as soon as available, and in any event within one hundred-twenty (120) days
after the close of each Fiscal Year, a copy of the detailed annual audit report
for such year and accompanying financial statements for the Company and its
Subsidiaries as of the end of such year, containing balance sheets and
statements of income, changes in shareholders’ equity and cash flows for such
year and for the previous Fiscal Year, as audited by independent certified
public accountants of recognized standing selected by the Company and
satisfactory to the Lender, which report shall be accompanied by the unqualified
opinion of such accountants to the effect that the statements present fairly, in
all Material respects, the financial position of the Company as of the end of
such year and the results of its operations and its cash flows for the year then
ended in conformity with GAAP. The Lender agrees that posting to EDGAR of the
Form 10-K for the Company for each Fiscal Year will meet all financial statement
delivery requirements of this Section 5.3(b);
(c) as soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter, copies of the Company’s quarterly Parent Company
Only Financial Statements for Large Bank Holding Companies – FR Y-9LP and
Consolidated Financial Statements for Bank Holding Companies – FR Y-9C prepared
by the Company in compliance with the requirements of each applicable Regulatory
Authority, all prepared in accordance with the requirements imposed by the
applicable Regulatory Authorities.  The Lender agrees that the posting to the
applicable Regulatory Authority’s website of the Parent Company Only Financial
Statements for Large Bank Holding Companies – FR Y-9LP and Consolidated
Financial Statements for Bank Holding Companies – FR Y-9C for the Company will
meet all report delivery requirements of this Section 5.3(c);

--------------------------------------------------------------------------------

(d) as soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter, the certificate of the president or chief financial
officer of the Company substantially in the form of Exhibit C attached hereto:
(i) showing the calculations of the financial covenants contained herein; (ii)
stating that a review of the activities of the Company during such period has
been made under his supervision to determine whether the Company has observed,
performed and fulfilled each and every covenant and condition in this Agreement
and the Related Documents; and (iii) stating that no Default has occurred (or if
such Default has occurred, specifying the nature thereof and the period of
existence thereof and the steps, if any, being undertaken to correct the same);
(e) as soon as available, and in any event within five (5) Business Days of
filing, a copy of each other filing and report made by the Company with or to
any securities exchange or the Securities and Exchange Commission, and of each
communication from the Company to its equity holders generally.  The Lender
agrees that the posting to EDGAR of any such communication will meet all filing
and report delivery requirements of this Section 5.3(e);
(f) as soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter, the complete Call Report and/or Thrift Financial
Report, as applicable, prepared by Company and/or each Bank Subsidiary at the
end of such Fiscal Quarter in compliance with the requirements of each
applicable Regulatory Authority, all prepared in accordance with the
requirements imposed by the applicable Regulatory Authorities.  The Lender
agrees that the posting to the applicable Regulatory Authority’s website of the
Call Report and/or Thrift Financial Report, as applicable, for the Company and
each Bank Subsidiary will meet all report delivery requirements of this Section
5.3(f);
(g) as soon as available, and in any event within five days (5), but without
duplication of any other requirements set forth in this Section 5.3, a copy of
all periodic reports which are required by law to be furnished to any Regulatory
Authority having jurisdiction over the Company or any Bank Subsidiary
(including, without limitation, Federal Reserve Bank reports, but excluding any
report which applicable law or regulation prohibits the Company or a Bank
Subsidiary from furnishing to the Lender).  The Lender agrees that the posting
to the applicable Regulatory Authority’s website for the Company and each Bank
Subsidiary will meet all report delivery requirements of this Section 5.3(g);
and
(h) promptly upon learning of the occurrence of any of the following, written
notice thereof, describing the same and the steps being taken with respect
thereto:  (i) the occurrence of any Default; (ii) the institution of, or any
Materially adverse determination or development in, any Material litigation,
arbitration proceeding or governmental proceeding; (iii) the occurrence of a
“reportable event” under, or the institution of steps by the Company or any
Subsidiary to withdraw from, or the institution of any steps to terminate, any
Employee Plan as to which the Company or any Subsidiary may have liability; (iv)
any event which would have a Material Adverse Effect; or (vi) any change in the
Chief Executive Officer or Chief Financial Officer of the Company or any change
in the Chief Executive Officer of any Bank Subsidiary.
All financial statements referred to herein shall be complete and correct in all
Material respects and shall be prepared in reasonable detail and on a
consolidated and consolidating basis in accordance with GAAP, applied
consistently throughout all accounting periods, excepting any change in
accounting methodology and/or business combination reporting resulting from the
adoption of new accounting guidance.

--------------------------------------------------------------------------------

5.4 Inspection of Property and Records.  At any reasonable time following
reasonable notice, as often as may be reasonably desired and at the Company’s
expense, permit representatives of the Lender to visit the Company’s and its
Subsidiaries’ Property, to reasonably examine the Company’s and its Subsidiaries
books and records and to reasonably discuss the Company’s and its Subsidiaries’
affairs, finances and accounts with its respective officers and independent
certified public accountants (who shall be instructed by the Company to comply
with reasonable requests of the Lender or its agents for access to the work
papers of such accountants) and the Company shall reasonably facilitate such
inspection and examination; provided, however, that (a) if no Event of Default
has occurred, no more than one such examination shall occur per year and (b) so
long as no Event of Default exists, the expenses of the Lender for such visits,
inspections and examinations shall be at the expense of the Lender, but any such
visits, inspections and examinations made while any Event of Default is
continuing shall be at the expense of the Company.
5.5 Use of Proceeds.  Use the entire proceeds of the Obligations only for
general corporate purposes of the Company and its Subsidiaries and to finance
Permitted Acquisitions.
5.6 Comply With, Pay and Discharge All Notes, Mortgages, Deeds of Trust and
Leases. Comply with, pay and discharge all existing notes, mortgages, deeds of
trust, leases, indentures and any other contractual arrangements to which the
Company or any Subsidiary is a party (including, without limitation, all
Indebtedness) in accordance with the respective terms of such instruments so as
to prevent any default thereunder, except where the failure to do so would not
be expected to have a Material Adverse Effect.
5.7 Environmental Compliance.  The Company will observe and comply with, and
cause each Subsidiary to observe and comply with, all Environmental Laws to the
extent non‑compliance could reasonably be expected to constitute a Material
Adverse Effect.
5.8 Fees and Costs.
(a) (i) Pay the Lender on the first Business Day of each of January, April, July
and October, in arrears, the accrued and unpaid commitment fee (“Commitment
Fee”) for the Revolving Loan Commitment, which Commitment Fee shall accrue at a
rate per annum equal to the Commitment Fee Percentage multiplied by the
difference between (i) the Revolving Loan Commitment and (ii) the average daily
principal balance of the Revolving Loans outstanding during the prior Fiscal
Quarter (or any portion of such Fiscal Quarter).
(ii) Pay the Lender on the first Business Day of each of January, April, July
and October, in arrears, the accrued and unpaid facility fee (“Term Facility
Fee”) for the Term Loan, which Term Facility Fee shall accrue at a rate per
annum equal to the Term Loan Fee Percentage multiplied by the average daily
principal balance of the Term Loan outstanding during the prior Fiscal Quarter
(or any portion of such Fiscal Quarter).
The Commitment Fee and Term Facility Fee shall be computed daily based on the
actual number of days elapsed in a year of 360 days.  All unpaid Commitment Fees
and Term Facility Fees shall be due and payable on the Termination Date.  The
Lender may debit to the Company’s Loan Account all Commitment Fees and Term
Facility Fees when due, without prior notice to or consent of the Company.

--------------------------------------------------------------------------------

(b) Pay immediately upon receipt of an invoice the reasonable fees and expenses
to be reimbursed to the Lender pursuant to Section 5.4, including, without
limitation, travel expenses incurred by representatives of the Lender.
(c) Pay immediately upon receipt of an invoice from the Lender all reasonable
fees and expenses to be reimbursed to the Lender pursuant to this Agreement and
the Related Documents, and any amendments thereof and supplements thereto,
including, without limitation, the reasonable fees of outside counsel in
connection with the preparation and negotiation of this Agreement, the Related
Documents and all amendments thereto, and any waivers of the terms and
provisions thereof and the consummation of the transactions contemplated
herein.  In no event shall the Company be required to reimburse the Lender for
more than $10,000 of attorney fees (plus out-of-pocket expenses) incurred in
connection with the preparation and negotiation of this Agreement.
(d) Pay immediately upon receipt of an invoice from the Lender all reasonable
fees and expenses (including outside attorneys’ fees) incurred by the Lender in
seeking advice under this Agreement and the Related Documents with respect to
protection or enforcement of the Lender’s rights and remedies under this
Agreement and the Related Documents and with respect to the Obligations
(including collection thereof) and all costs and expenses which may be incurred
by the Lender as a consequence of a Default as provided in Section 7.2 and all
reasonable fees and expenses incurred by the Lender in connection with any
bankruptcy, receivership, conservatorship or other debtor relief proceeding or
any federal or state liquidation, rehabilitation or supervisory proceeding 
involving the Company or any of its Subsidiaries.
5.9 Indemnity.  Indemnify the Lender, and its employees, officers, directors,
shareholders, agents, attorneys, successors and permitted assigns against any
and all losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs and expenses of any kind or nature whatsoever,
including, without limitation, reasonable attorneys’ fees and expenses, incurred
by them arising out of, in any way connected with, or as a result of: (a) this
Agreement or the Related Documents or the transactions contemplated hereby or
protection or enforcement of the Lender’s rights under this Agreement or the
Related Documents; (b) the execution and delivery of this Agreement by the
Company and the performance of the Obligations; (c) any violation of
Environmental Laws or any other Requirements of Law by the Company or any
Subsidiary or any of its Property as well as any cost or expense incurred in
remedying such violation; and (d) any claim, litigation, investigation or
proceedings relating to any of the foregoing or the transactions contemplated by
this Agreement, whether or not the Lender is a party thereto; provided, however,
that such indemnity shall not apply to any such losses, claims, damages,
liabilities or related expenses where caused by any gross negligence, willful
misconduct or bad faith of the Lender or its employees, officers, directors,
agents, attorneys, successors or permitted assigns.  The foregoing indemnities
shall survive the Termination Date, the consummation of the transactions
contemplated by this Agreement, the repayment of the Obligations and the
invalidity or unenforceability of any term or provision of this Agreement or of
the Related Documents and shall remain in effect regardless of any investigation
made by or on behalf of the Lender or the Company and the content or accuracy of
any representation or warranty made under this Agreement.

--------------------------------------------------------------------------------

5.10 Financial Covenants.
(a) With respect to each Bank Subsidiary, maintain at the end of each Fiscal
Quarter a Total Risk-Based Capital Ratio equal to or greater than 12.00%.


 (b) With respect to the Company, maintain at all times Liquid Assets of at
least equal to $10,000,000.


 (c) With respect to each Bank Subsidiary, and on a consolidated basis for the
Company, maintain at all times such capital as may be necessary to be classified
as a “well capitalized” institution in accordance with all laws and regulations
(as such laws and regulations may be amended, supplemented or otherwise modified
from time to time) of the FDIC and each other Regulatory Authority that has
supervisory authority over such Subsidiary.


(d) With respect to each Bank Subsidiary, as of the end of each Fiscal Quarter,
maintain a ratio of Non-Performing Assets to Tangible Primary Capital not to
exceed 12.00%.


(e) With respect to each Bank Subsidiary, as of the end of each Fiscal Quarter,
maintain a ratio of Loan Loss Reserves to Non-Performing Loans of not less than
100%.


(f) With respect to the Company, as of the end of each Fiscal Quarter, maintain
a Debt Service Coverage Ratio of not less than 1.50 to 1.


5.11 Regulatory Compliance.  At all times remain in Material compliance with all
regulatory rules and requirements of or imposed by the FDIC and all other
Regulatory Authorities which are applicable to or govern the Company or any of
its Subsidiaries.


 5.12 Revolving Loans Resting Period.  For a period of not less than thirty (30)
consecutive days during each twelve (12) month period after the date of this
Agreement, pay so much of the aggregate outstanding principal amount of
Revolving Loans as is necessary to reduce the aggregate outstanding amount of
Revolving Loans to an amount equal to $0.00 at all times during such thirty (30)
day consecutive period.


 SECTION 6  NEGATIVE COVENANTS
The Company covenants and agrees that, from and after the date of this Agreement
and until the Termination Date and until all Obligations to the Lender are paid
in full, the Company and each Subsidiary shall not directly or indirectly
without the prior written consent of the Lender:
6.1 Change of Control; Consolidation, Merger, Acquisitions, Etc.  Except for
Permitted Acquisitions, (a) enter into a Change of Control transaction; or (b)
purchase of otherwise acquire all or substantially all of the assets or stock of
a Person.

--------------------------------------------------------------------------------

6.2 Indebtedness.  With respect to the Company only (and not any of its
Subsidiaries) issue, create, incur, assume or otherwise become liable with
respect to (or agree to issue, create, incur, assume or otherwise become liable
with respect to), or permit to remain outstanding, any Holding Company
Indebtedness, except the Obligations, Indebtedness fully and fairly reflected on
the Company’s most recent financial statements delivered to the Lender for the
three (3) fiscal quarters ended September 30, 2018 and Holding Company
Indebtedness in an aggregate amount of not more than $1,000,000 in excess of the
amounts explicitly permitted by this Section.
6.3 Liens; Negative Pledges.  Create or permit to be created or allow to exist
any Lien upon or interest in any Property of Company or any Subsidiary except
Permitted Liens.  The Company further agrees that it shall not, without the
prior written consent of the Lender, enter into, become a party to or become
subject to any negative pledge agreement relating to any of its Property with
any third party except as set forth in the Related Documents.
6.4 Dividend; Distributions.  Declare or pay Restricted Payments, except (a)
quarterly dividends consistent with past practices and (b) other Restricted
Payments so long as (i) the Company is in compliance with Section 5.10 both
before and after giving effect to the proposed Restricted Payment, (ii) no Event
of Default has occurred and is continuing or would be caused by such declaration
or payment, and (iii) the proposed Restricted Payment has received all necessary
prior approvals required from all regulatory authorities.
6.5 Loans; Investments.  Make or commit to make advances, loans, extensions of
credit or capital contributions to, or purchases of any stock, bonds, notes,
debentures or other securities of, or make any other investment in, any Person
(collectively, “Investments”) except Investments (including without limitation
Permitted Acquisitions) made in accordance with all applicable governmental laws
and regulations, or as otherwise permitted by this Section 6.
6.6 Compliance with ERISA.  (a) Terminate any Employee Plan so as to result in
any Material liability to PBGC; (b) engage in any “prohibited transaction” (as
defined in Section 4975 of the Code) involving any Employee Plan which would
result in a Material liability for an excise tax or civil penalty in connection
therewith; or (c) incur or suffer to exist any Material “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived,
involving any condition, which presents a risk of incurring a Material liability
to PBGC by reason of termination of any such Employee Plan.
6.7 Material Adverse Effect. Cause or permit to be suffered any Material Adverse
Effect.
6.8 Affiliates.  Permit any transaction with any Affiliate of the Company or a
Subsidiary that violates Section 23A or 23B of the Federal Reserve Act, as
amended, or enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate of the Company or a Subsidiary, except upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than the
Company or such Subsidiary would obtain in a comparable arms-length transaction.

--------------------------------------------------------------------------------

SECTION 7  DEFAULT AND REMEDIES
7.1 Events of Default Defined.  Any one or more of the following shall
constitute an “Event of Default”:
(a) the Company shall fail to pay (i) any scheduled principal or interest
payment within three days after the scheduled due date thereof or (ii) any other
Obligation (including, without limitation, the payments required by Sections
2.6, 2.7 and 5.8) within 15 days after the same shall become due and payable,
whether upon demand, at maturity, by acceleration or otherwise;
(b) the Company or any of its Subsidiaries shall fail to observe or perform any
of the covenants, agreements or conditions contained in Sections 5.10 or 5.12,
or any provision of Section 6;
(c) the Company or any of its Subsidiaries shall fail to observe or perform any
of the other covenants, agreements or conditions contained in this Agreement or
the Related  Documents and such failure shall continue for thirty (30) days
after Company’s receipt written notice of such failure by Lender;
(d) the Company or any of its Subsidiaries shall default (as principal or
guarantor or otherwise) in the payment of any other Indebtedness aggregating
$1,000,000 or more, or with respect to any of the provisions of any agreement
evidencing such Indebtedness, and such default shall continue beyond any period
of grace, if any, specified in such agreement, unless the Company or such
Subsidiary is contesting such default in good faith and the Lender agrees, in
its reasonable discretion, that the Company or such Subsidiary is so-contesting
such default;
(e) any representation or warranty made by the Company herein or in any of the
Related Documents or in any certificate, document or financial statement
delivered to the Lender shall prove to have been incorrect in any Material
adverse respect as of the time when made or given;
(f) a final judgment (or judgments) for the payment of amounts aggregating in
excess of $1,000,000 (to the extent not covered by insurance) shall be entered
and final against the Company or any of its Subsidiaries, and such judgment (or
judgments) shall remain outstanding and unsatisfied, unbonded or unstayed after
thirty (30) days from the date of entry thereof;
(g) the Company or any of its Subsidiaries shall (i) become insolvent or take or
fail to take any action which constitutes an admission of inability to pay its
debts as they mature; (ii) make an assignment for the benefit of creditors;
(iii) petition or apply to any tribunal for the appointment of a custodian,
receiver or any trustee for the Company or such Subsidiary or a substantial part
of its respective assets; (vi) suffer a rehabilitation proceeding,
custodianship, receivership, conservatorship or trusteeship to continue
undischarged for a period of sixty (60) days or more; (iv) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; (v) by any act or omission indicate its consent to,
approval of or acquiescence in any rehabilitation proceeding or any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver, conservator or any trustee for it or any substantial part
of any of its properties; or (vi) adopt a plan of liquidation of its assets;

--------------------------------------------------------------------------------

(h) if any Person shall:  (i) petition or apply to any tribunal for the
appointment of a custodian, receiver, conservator or any trustee for the Company
or any Subsidiary or a substantial part of its respective assets which continues
undischarged for a period of sixty (60) days or more; (ii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, rehabilitation, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, in which an order for relief
is entered or which remains undismissed for a period of sixty (60) days or more;
(i) the FDIC, the Federal Reserve Board, the Office of the Comptroller of the
Currency, or any other Regulatory Authority shall (A) issue any formal or
informal Material notice, order or directive involving activities deemed unsafe
or unsound by the Company or any of its Subsidiaries, (B) issue a memorandum of
understanding, capital maintenance agreement, cease and desist order or other
directive (including a capital raise directive) involving the Company or any of
its Subsidiaries, (C) cause the suspension or removal of the Chief Executive
Officer or Chief Financial Officer of the Company or the Chief Executive Officer
of any Bank Subsidiary, or (D) otherwise restrict the ability of any Bank
Subsidiary to pay dividends to the Company without prior regulatory approval, or
(ii) the FDIC shall terminate its insurance coverage with respect to the Bank
Subsidiaries; or
(j) this Agreement or any of the Related Documents shall at any time cease to be
in full force and effect, or the Company shall attempt to revoke or terminate
this Agreement or any Related Document.
7.2 Remedies Upon Event of Default.  Upon the occurrence of an Event of Default
(which has not been cured to the extent cure is expressly permitted):
(a) specified in clause (g) or (h) of Section 7.1, then, without presentment,
notice, demand or action of any kind by the Lender, all of which are hereby
waived: (i) the obligations of the Lender to make any further advances to the
Company shall automatically and immediately terminate; and (ii) the entire
amount of the Obligations shall be automatically accelerated and immediately due
and payable;
(b) specified in any clauses of Section 7.1 other than clause (g) or (h), the
Lender may, without presentment, notice, demand or action of any kind by the
Lender, all of which are hereby waived, (i) immediately terminate its obligation
to make any further advances to the Company, and the same shall immediately
terminate; and (ii) declare the entire amount of the Obligations immediately
accelerated, due and payable;
(c) the Lender may at any time, without prior notice or demand, set off any
credit balance or other money now or hereafter owed to the Company or any
guarantor against all or any part of the Obligations hereunder; and
(d) the Lender shall have all of the rights and remedies provided to the Lender
by this Agreement and the other Related Documents, and all rights and remedies
provided by law and in equity, by statute or otherwise, and no remedy herein
conferred upon the Lender is intended to be exclusive of any other right and
remedy and each right and remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law, in
equity, by statute or otherwise.

--------------------------------------------------------------------------------

In addition to and not in lieu of any other right or remedy the Lender might
have, the Lender at any time and from time to time at its election may (but
shall not be required to) do or perform or comply with or cause to be done or
performed or complied with anything which the Company may be required to do,
perform or comply with, which after written demand the Company has failed or
refused to do, perform or comply with, and the Company shall reimburse the
Lender upon demand for any reasonable cost or expense which the Lender may incur
in such respect, together with interest thereon at the rate equal to the rate
payable under the Revolving Credit Note following an Event of Default from the
date of such demand until paid.  No failure or delay on the part of the Lender
in exercising any right or remedy hereunder shall operate as a waiver thereof
nor shall any single or partial exercise of any right hereunder preclude any
further exercise thereof or the exercise of any other right or remedy.  No
remedy herein conferred upon the Lender is intended to be exclusive of any other
right and remedy, and each right and remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity.
7.3 Termination of Commitment.  During any time an Event of Default has occurred
and is continuing, subject to any right to cure such Event of Default herein or
in any of the Related Documents, the Lender shall have no further obligation to
make any further Loans or advances to the Company for any reason, but any Loans
or advances made by the Lender to the Company in its sole discretion shall
become part of the Obligations.
SECTION 8  MISCELLANEOUS
8.1 Assignability; Successors.  The provisions of this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of the
parties hereto.  The Company’s rights and liabilities under this Agreement and
the Related Documents are not assignable in whole or in part without the prior
written consent of the Lender.  The Lender may at any time sell, assign, grant
participations in or transfer, in whole or in part, to one or more banks or
other entities (“Transferees”) interests in any Note held by the Lender or any
other interest of the Lender in the Obligations.  Any such Transferee shall be
bound by Section 8.2.  Transferees to which a participation is granted (as
opposed to a sale, assignment or other transfer) shall not have voting or
consent rights under this Agreement and, notwithstanding such participations,
the Lender’s obligations under this Agreement shall remain unchanged; the Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations; and the Company shall continue to deal solely and directly
with the Lender in connection with this Agreement.  The Company agrees that upon
the occurrence of any Event of Default each Transferee shall be deemed to have
the right of setoff in respect of its participating interest in the Obligations
to the same extent as if the amount of its participating interest were owing
directly to it as a lender under this Agreement.

--------------------------------------------------------------------------------

8.2 Confidentiality.  The Lender and each Transferee will exercise its best
efforts to keep any information delivered or made available by the Company to it
in connection with this Agreement confidential from anyone other than Persons
employed or retained by the Lender who are or are expected to be involved in
this Agreement and the transactions it contemplates and who are instructed to
keep such information confidential in accordance with this Section; provided,
however, that nothing herein shall prevent the Lender from disclosing such
information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of any regulatory agency or authority having jurisdiction
over the Lender, (iii) which has been publicly disclosed, (iv) to the extent
reasonably required in connection with any litigation to which the Lender or its
Affiliates may be a party, (v) to the extent reasonably required in connection
with the exercise of any remedy hereunder, and (vii) to the Lender’s legal
counsel, Affiliates and independent auditors who are instructed to keep such
information confidential in accordance with this Section. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. 
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement, all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure and any
facts that may be relevant to understanding such tax treatment, which materials
and facts shall not include for this purpose the names of the parties or any
other Person named herein, or information that would permit identification of
the parties or such other Persons, or any pricing terms or other nonpublic
business or financial information that is unrelated to such tax treatment or
facts; provided, however, the foregoing is not intended to waive the
attorney-client privilege or any other privileges, including the tax advisor
privilege under Section 7525 of the Code.
8.3 Survival.  All agreements, covenants, representations and warranties made
herein and in the Related Documents shall survive the execution and delivery of
this Agreement and the Related Documents, the making of the Obligations and the
termination of this Agreement.
8.4 Governing Law.  This Agreement and the Related Documents shall be governed
by the internal laws of the State of Illinois (regardless of such State’s
conflict of laws principles).  The parties hereto acknowledge that this
Agreement and the Related Documents were all negotiated with the assistance of
counsel and, accordingly, such laws shall be applied without reference to any
rules of construction regarding the draftsman hereof.
8.5 Counterparts; Headings.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  The descriptive
headings in this Agreement are inserted for convenience of reference only and
shall not affect the construction of this Agreement.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons may require.

--------------------------------------------------------------------------------

8.6 Entire Agreement; Amendments.  This Agreement, the Exhibits and Schedules
attached hereto, and the Related Documents contain the entire understanding of
the parties with respect to the subject matter hereof, and supersede all other
understandings, oral or written, with respect to the subject matter hereof.  No
amendment, modification, alteration, or waiver of the terms of this Agreement or
consent required under the terms of this Agreement shall be effective unless
made in a writing, which makes specific reference to this Agreement and which
has been signed by the party against which enforcement thereof is sought.  Any
such amendment, modification, alteration, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
8.7 Notices.  All communications or notices required or permitted by this
Agreement shall be in writing, and shall be deemed to have been given or made
when delivered in hand or  deposited in the mail.  Communications or notices
shall be delivered personally or by certified or registered mail, postage
prepaid, and addressed as follows, unless and until either of such parties
notifies the other in accordance with this section of a change of address:

if to the Company:
First Busey Corporation

100 West University Avenue
Champaign, IL  61820
Attn:  Robin Elliott
Chief Financial Officer
with copies to: First Busey Corporation
100 West University Avenue
Attn:  John Powers
          General Counsel


if to the Lender: U.S. Bank National Association
Depository Financial Institution Group
5065 Wooster Road, CN-OH-L2CB
Cincinnati, OH   45226-2326
Attn:  Cynthia M. Olson
with copies to: Michael Best & Friedrich LLP
100 East Wisconsin, Suite 3300
Milwaukee, WI 53202-4108
Attn:  Alexander P. Fraser, Esq.


8.8 Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
8.9 Further Assurances.  The Company agrees to do such further acts and things,
and to execute and deliver such additional conveyances, assignments, agreements
and instruments, as the Lender may at any time reasonably request in connection
with the administration or enforcement of this Agreement or the Related
Documents or in order better to assure and confirm unto the Lender its rights,
powers and remedies hereunder.

--------------------------------------------------------------------------------

8.10 Submission to Jurisdiction.  Any claim or issue arising out of this
Agreement or the Related Documents will be enforced or resolved in any state or
federal court having subject matter jurisdiction and located in Chicago,
Illinois.  For the purpose of any action or proceeding instituted with respect
to any such claim, the Lender and the Company hereby irrevocably submit to the
jurisdiction of such courts.  The Lender and the Company irrevocably consent to
the service of process out of said courts by mailing a copy thereof, by
registered mail, postage prepaid, to the Lender or the Company, as applicable,
and each agrees that such service, to the fullest extent permitted by law (a)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding, and (b) shall be taken and held to be valid
personal service upon personal delivery to it.  Nothing herein contained shall
affect the right of the Lender or the Company to serve process in any other
manner permitted by law or preclude the Lender or the Company from bringing an
action or proceeding for injunctive relief in respect hereof in any other
country, state or place having jurisdiction over such action.  The Lender and
the Company hereby irrevocably waive, to the fullest extent permitted by law,
any objection which it/they may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in any court located in Chicago,
Illinois and any claim that any such suit, action or proceeding brought in such
a court has been brought in an inconvenient forum.
8.11 Waiver of Jury Trial.  Each party hereto knowingly, voluntarily and without
coercion, waives all rights to a trial by jury of all disputes arising out of or
in relation to (a) this Agreement or any Related Document to which it is a
party, or under any amendment, instrument, document or agreement delivered or
which may in the future be delivered in connection therewith, (b) arising from
any relationship existing in connection with this Agreement or and any Related
Document, or (c) any act, conduct or omission in connection with this Agreement,
the Related Documents or any relationship created thereby, regardless of the
time when the same may occur, and agrees that all matters relating thereto and
any such action or proceeding shall be tried before a court and not before a
jury.
8.12 Inducements.  All statements, promises or inducements made to any party
hereto in connection with this Agreement and the Related Documents are set forth
herein or therein.
8.13 USA Patriot Act; Office of Foreign Assets Control.  The Lender hereby
notifies the Company and each of its Subsidiaries that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Company and each of its Subsidiaries,
which information includes the name and address of the Company and each of its
Subsidiaries and other information that will allow the Lender to identify the
Company and each of its Subsidiaries in accordance with the Patriot Act and the
Company agrees to provide such information.  In addition, and without limiting
the foregoing sentence, the Company shall (a) ensure, and cause each Subsidiary
to ensure, that no Person who owns a controlling interest in or otherwise
controls the Company or any Subsidiary is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (b) not use or permit the use of the
proceeds of the Loans to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and
(c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.



--------------------------------------------------------------------------------

8.14 Nonliability of the Lender.  The relationship between the Company and the
Lender shall be solely that of borrower and lender.  The Lender shall have no
fiduciary responsibilities to the Company or its Subsidiaries.  The Company
agrees that the Lender shall have no liability to the Company or any of its
Subsidiaries (whether sounding in tort, contract, or otherwise) for losses
suffered by the Company or any of its Subsidiaries in connection with, unless
such losses are the result of gross negligence, willful misconduct or bad faith
of the Lender or its employees, officers, directors, agents, attorneys,
successors or permitted assigns, arising out of, or in any way related to, the
transactions contemplated and the relationship established by this Agreement and
the Related Documents, or any act, omission or event occurring in connection
herewith or therewith.  The Lender shall have no liability with respect to, and
the Company hereby waives, releases, and agrees not to sue for, any special,
indirect, or consequential damages suffered by the Company in connection with,
arising out of, or in any way related to this Agreement, the Related Documents
or the transactions contemplated hereby or thereby.


8.15 Recitals.  The Recitals to this Agreement are true and correct and are
incorporated in this Agreement by this reference.


8.16 Existing Credit Agreement; Existing Facility Termination.  This Agreement
amends and restates the Existing Credit Agreement in its entirety.  On the date
of the initial funding of Loans hereunder, (i) each “Loan” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement shall
be repaid in full with the proceeds of the Loans under this Agreement, (ii) all
other amounts outstanding under the Existing Credit Agreement (including
interest and fees through the Closing Date) shall be paid in full with the
proceeds of the Loans under this Agreement to the extent not otherwise paid by
the Company on such date, and (iii) the “Revolving Loan Commitment” (as defined
in the Existing Credit Agreement) shall be terminated and replaced with the
Revolving Loan Commitment hereunder.  It is the intent of the parties hereto
that this Agreement neither constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement and nor evidence
termination of any such obligations and liabilities and that this Agreement
amend and restate in its entirety the Existing Credit Agreement and hereafter
evidence the obligations of the Company outstanding thereunder.  The undersigned
waive any right to receive any notice of the termination of the “Revolving Loan
Commitment” (as defined in the Existing Credit Agreement) and any right to
receive any notice of prepayment of amounts owed under the Existing Credit
Agreement. The Lender hereby agrees to return to the Company, with reasonable
promptness, any note delivered by any Company to the Lender in connection with
the Existing Credit Agreement.




[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
FIRST BUSEY CORPORATION




By: /s/ Robin N. Elliott
Name:  Robin N. Elliott
Title:    Chief Operating Officer and Chief Financial
             Officer
























































[signatures continued on next page]



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION
By: /s/ Peter Caliguiri
Name: Peter Caliguiri
Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 3.1


List of Subsidiaries of First Busey Corporation and State of
Incorporation/Organization


Direct:
Busey Bank - Illinois
First Busey Statutory Trust II - Delaware
First Busey Statutory Trust III - Delaware
First Busey Statutory Trust IV - Delaware
Pulaski Financial Statutory Trust I - Connecticut
Pulaski Financial Statutory Trust II - Delaware


Indirect:
Busey Capital Management, Inc. - Illinois
Echo Holdings I, LLC - Florida
Echo Holdings II, LLC - Florida
Echo Holdings III, LLC - Florida
Echo Properties I, LLC - Florida
Echo Properties II, LLC - Florida
Echo Properties III, LLC - Florida
Echo Properties IV, LLC - Florida
Echo Properties V, LLC - Florida
Echo Properties VI, LLC - Florida
Echo Properties VII, LLC - Florida
Echo Properties VIII, LLC - Florida
Echo Properties IX, LLC - Florida
Echo Properties X, LLC - Florida
Echo Properties XI, LLC - Florida
Echo Properties XII, LLC - Florida
Echo Properties XIII, LLC - Florida
Echo Resources LLC - Illinois
First Community OREO LLC - Illinois
First Community OREO LLC III - Illinois
FirsTech, Inc. – Illinois
Mid Illinois Insurance Services, Inc. – Illinois
Pillar Properties I, LLC - Illinois
Pillar Properties II, LLC - Illinois
Pillar Properties III, LLC - Illinois
Pillar Properties IV, LLC - Illinois
Pillar Properties V, LLC - Illinois
Pillar Properties VI, LLC - Illinois
Pillar Properties VII, LLC - Illinois
Pillar Properties VIII, LLC - Illinois
Pillar Properties IX, LLC - Illinois
Pillar Properties X, LLC - Illinois
Pillar Properties XI, LLC - Illinois
Pillar Properties XII, LLC - Illinois
Pillar Properties XIII, LLC - Illinois
Pillar Properties XIV, LLC - Illinois
Pillar Properties XV, LLC - Illinois
Pillar Properties XVI, LLC - Illinois
Pillar Properties XVII, LLC - Illinois
Pillar Properties XVIII, LLC - Illinois
Pillar Properties XIX, LLC - Illinois
Pillar Properties XX, LLC - Illinois
Priority Property Holdings, LLC - Missouri
Pulaski Service Corporation - Missouri





